     Case 3:18-cv-01745-BAS-AHG Document 78 Filed 06/23/20 PageID.2155 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    BLACK MOUNTAIN EQUITIES and                         Case No: 18-cv-1745 BAS (AHG)
      GEMINI SPECIAL OPPORTUNITIES
12
      FUND, LP,
13                                      Plaintiffs,       ORDER STAYING CASE
14    v.
15
      PLAYERS NETWORK INC.,
16                                     Defendant.
17
18
19          Defendant Players Network, Inc. filed a notification of bankruptcy. (ECF No. 77.)
20    Defendant filed a petition for relief in the United States Bankruptcy Court on June 17,
21    2020. (Id. at Exhibit A.) Pursuant to 11 U.S.C. § 362(a), filing of voluntary bankruptcy
22    automatically stays the continuation of all litigation proceeding against the debtor and any
23    action related to enforcing a judgment obtained before commencement of the bankruptcy
24    proceedings. Accordingly, the Court STAYS this matter. Plaintiffs’ pending motions,
25    (ECF Nos. 72, 73) are terminated and taken off calendar, to be refiled, if necessary, upon
26    the lifting of the bankruptcy stay. Further, the Court’s prior order that Defendant retain
27    licensed counsel for this matter in the next few weeks is now moot. (ECF No. 76.)
28

                                                      1
     Case 3:18-cv-01745-BAS-AHG Document 78 Filed 06/23/20 PageID.2156 Page 2 of 2



 1    Defendant, through counsel, shall notify the Court within 3 business days of any ruling by
 2    the Bankruptcy Court that lifts the bankruptcy stay.
 3          IT IS SO ORDERED.
 4    DATED: June 22, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
